DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 December 2020 has been entered.  Claims 1, 8 – 10 and 12 are pending and currently being examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 – 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Re Claim 1, the phrases “quadrangle supporting frame”, “single heat transfer element extending from the at least four vertical beams”, “developing the quadrangle supporting frame vertically above the four vertical beams”, “quadrangle supporting frame that winds around the subsea machine in a spiral-like shape” are not present in the originally filed specification and therefore constitute new matter.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 – 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, the phrase “quadrangle supporting frame” has not been precisely defined in the specification and is therefore indefinite.  The word “quadrangle” and 
The heat transfer element “forms a structural part of the supporting frame” and “is winded on four sides of the quadrangle” as described in Paragraphs [0041] and [0042].  However, It is not clear if “quadrangle supporting frame” includes the heat transfer element (6) or not.  The phrase “and a single heat transfer element” in Line 4 suggests that the single heat transfer element is part of the “quadrangle supporting frame”, however, the phrase “developing the quadrangle supporting frame vertically above the four vertical beams” suggests that the single heat transfer element by itself is the quadrangle supporting frame.
Additionally, the phrase “quadrangle supporting frame that winds around the subsea machine in a spiral-like shape” is indefinite because the frame 7 does not wind around the subsea machine.
Additionally, the phrase “spiral-like” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Additionally, “the four vertical beams” is indefinite because it is not clear which of the at least four vertical beams is being referenced.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (PG Pub US 20110247788 A1) in view of Evans (PG Pub US 20160258689 A1).

    PNG
    media_image1.png
    492
    734
    media_image1.png
    Greyscale

In Re Claim 1, Figure 5 of Martinez discloses A subsea assembly (title) comprising: a base (122); a quadrangle supporting frame (101) comprising at least four vertical beams (containing 133, best seen in Figure 3A – annotated above) extending vertically from the base 
an electric subsea machine (paragraph [0031]: “ESP”) having an electric motor (22) driving an operator (23), the subsea machine supported by the base (best seen in Figure 3A); and a coolant circuit (comprising 151 and 152 and the skid frame) in thermal contact with the electric motor (since it cools the hot oil at 151), the coolant circuit further comprising a cooling assembly (137, 139, conduits inside the frame members of 101) located externally from the subsea machine, the cooling assembly comprising a heat transfer element (such as conduit 133), the subsea machine and the cooling assembly being supported by the supporting frame (101 is described in paragraph 
However, as best understood in view of the 112 rejections, Martinez does not disclose a single heat transfer element extending from the at least four vertical beams that winds in a spiral like shape (the examiner is not admitting this, the statement will be modified when the 112 rejections are overcome).

    PNG
    media_image2.png
    767
    918
    media_image2.png
    Greyscale

Nevertheless, Evans discloses a heat exchanger (Figure 1) that is part of a coolant circuit (paragraph [0001]: “cooling particulate matter”) having a single heat transfer element (3 described as piping having an inlet end and an outlet end) extending 
wherein the single heat transfer element is affixed to the four vertical beams (via supports 7) and forms a structural part of the quadrangle supporting frame (in the modified apparatus when the piping of Evans is fixed above the frame of Martinez) that winds around the subsea machine (since the frame of Martinez surrounds the subsea machine, the spiral winding would also surround the subsea machine in the modified apparatus) in a spiral-like shape (paragraph [0011]: “completes at least one circumference” implies there can be more circumference completions – hence the spiral like shape) forming four side sections of the quadrangle supporting frame (the depicted piping 3 forms a rectangular shape similar to the frame) that completely surround the subsea machine (in the modified apparatus).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the spiral-like piping (3) of Evans above the frame (101) of Martinez for the purpose of enhancing the heat transfer due to the increased surface area presented by the added spiral-like piping.

In Re Claim 12, the motor and pump (operator) of Martinez are clearly integrated

.


Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (PG Pub US 20110247788 A1) in view of Evans (PG Pub US 20160258689 A1) and further in view of Schlenhoff (PG Pub US 20110211979 A1)
In Re Claims 8-10, Martinez discloses that the motor (22) has an oil inlet (55) and oil outlet (61) as part of the cooling circuit, however, Martinez does not disclose that the coolant circuit is in thermal contact with a coil of the motor/bearing, and a coolant pump torsionally fixed to the shaft.
Nevertheless, Schlenhoff discloses a motor (Figure 4) having a rotating shaft (central horizontal portion) and a stator (paragraph [0032]). Paragraph [0032] states that an impeller pumps the cooling fluid through the inner cooling path (65) and is in thermal contact with the coil (“winding head”) and bearing (130). Paragraph [0032] also states that the coolant circuit comprises a coolant pump (105) which is described as an “impeller” which is clearly attached to the rotating shaft as depicted and is therefore torsionally fixed to the shaft as claimed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the motor of Martinez to incorporate a coolant pump which moves the coolant in the coolant circuit such that it contacts the coil and bearing as taught by Schlenhoff for the purpose of efficiently moving the coolant through the cooling circuit.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.G.K/Examiner, Art Unit 3746                

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746